Exhibit 10.10

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is dated as of the             
day of May 30, 2003, by and between (i) CSP, Inc., a Massachusetts corporation,
together with its wholly owned subsidiary, Modcomp, Inc., a             
corporation (collectively the “Buyer”), and (ii) Technisource, Inc.
(“Technisource”) and its wholly owned subsidiary, Technisource Hardware, Inc.
(“Technisource Hardware”), each a Florida corporation (each individually and
collectively the “Seller”).

 

WHEREAS, Technisource Hardware, Inc. is engaged in the marketing, distribution,
sale and installation of computer hardware and software (the “Hardware
Business”); and

 

WHEREAS, the Buyer, acting through Modcomp, Inc., desires to purchase selected
assets owned by the Seller and used in the Hardware Business;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the Buyer and Seller agree as follows:

 

Article 1

 

Purchase And Sale

 

1.1. Acquired Assets. Subject to the terms and conditions set forth in this
Agreement, at the Closing referred to in Article 3 hereof the Seller shall sell,
assign, transfer and deliver to the Buyer, and the Buyer shall purchase, acquire
and take assignment and delivery of all assets of the Seller that are used in
the conduct of the Hardware Business, or otherwise listed on one of the
Schedules described in Section 1.1, including but not limited to the following
assets of the Seller (other than the Excluded Assets specified in Section 1.2)
(all of which assets are hereinafter referred to collectively as the “Acquired
Assets”):

 

(a) Any and all machinery, installations, equipment, furniture, tools, spare
parts, supplies, materials and other personal property items described on
Schedule 1.1(a) hereto, with such additions thereto and deletions therefrom as
may hereafter arise in the ordinary course of business prior to the Closing (the
“Equipment”);

 

(b) All of the Seller’s title to, interest in and rights under the leases of
personal property described on Schedule 1.1(b) hereto (the “Personal Property
Leases”);

 

(c) All of the Seller’s title to, interest in and rights under the leases of
real property described on Schedule 1.1(c) hereto (the “Real Property Leases”);

 



--------------------------------------------------------------------------------

(d) All of the Seller’s rights under the agreements with respect to employees
described on Schedule 1.1(d) hereto (collectively, the “Employee Agreements”);

 

(e) All of the Seller’s rights under the purchase orders, contracts, licenses
and agreements described on Schedule 1.1(e) hereto, for the purchase, license or
sale of utilities, goods, materials and services (the contracts and agreements
referred to in this paragraph (e) being referred to collectively as the “Other
Contracts”);

 

(f) All of the Seller’s prepaid expenses, trade accounts receivable and
miscellaneous receivables related to the Hardware Business, and the proceeds
thereof, as set forth on the March 31, 2003 financial statements, with such
additions and deletions thereto occurring in the ordinary course of business
through Closing (the “Accounts Receivable”);

 

(g) All of the Seller’s inventories related to the Hardware Business, meaning
hardware and related equipment for which the Seller has taken delivery from the
manufacturer and for which the Seller’s customers have a contractual obligation
to purchase (the “Inventories”). Inventories shall not include hardware and
equipment sold to a customer to whom the Seller has issued an invoice;

 

(h) All of the Seller’s trade secrets, copyrights, designs, patents, licenses
(as licensee or licensor), other agreements and applications with respect to the
foregoing, production records, software, technical information, manufacturing
know-how, processes and other intangible assets, all as related to the Hardware
Business, but excluding the trade names “Technisource Hardware,” “Technisource”
or any variant thereof (the “Intangibles”);

 

(i) All of the Seller’s Hardware Business-related customer lists, credit files,
accounting books, records and ledgers, employment and personnel records for all
Hardware Employees (as defined in Section 1.5 below) and all files, papers,
books, records, designs, specifications and all other public or confidential
business records, all to the extent reasonably required for the orderly
continuation of the business operations of the Hardware Business and all other
documents and records relating to the Acquired Assets, in original or copy form,
as the parties may agree prior to the Closing;

 

(j) All of Seller’s goodwill and business as a going concern as they relate to
the Hardware Business, including the right to use the name Technisource
Hardware, Inc., for a limited time under the license attached hereto as Exhibit
A, and, as part of and in order to effect the transfer of such goodwill, Seller
and its related companies shall enter into the Non-Solicitation Agreement
attached hereto as Exhibit G; and

 

(l) Except as otherwise specified on the Schedules hereto, all of Seller’s
causes of action, judgments, claims and demands of whatever nature, claims for
refunds and rights of offset and credits, all to the extent that they are
assignable by the Seller, but excluding the proceeds from that certain
Settlement Agreement by and between Cyberco Holdings, Inc. d/b/a Cybernet
Engineering and Technisource.

 

-2-



--------------------------------------------------------------------------------

1.2. Excluded Assets. Notwithstanding the foregoing, the Seller is not selling
and the Buyer is not purchasing, pursuant to this Agreement, and the term
“Acquired Assets” shall not include, any of the following assets (the “Excluded
Assets”):

 

(a) all of the Seller’s rights under the employee benefit plans described on
Schedule 1.2(a) hereto and all related plan assets and plan sponsorships;

 

(b) the Seller’s right to the trade name “Technisource Hardware” and any variant
thereof, except with respect to Buyer’s right to use the trade name as provided
for in the license attached hereto as Exhibit A;

 

(c) all of the Seller’s minute books, stock ledgers and other corporate records;

 

(d) the consideration received by the Seller pursuant to this Agreement;

 

(e) the rights of the Seller under this Agreement;

 

(f) all cash, cash equivalents and short-terms investments;

 

(g) the shares of capital stock of the Seller;

 

(h) all insurance policies and rights thereunder;

 

(i) all personnel files and other records that Seller is required by law to
retain in its possession; and

 

(j) all claims for refunds of taxes and other governmental charges of whatever
nature.

 

1.3. Assumption of Certain Liabilities. Buyer shall assume as of the Closing
those liabilities of Seller specifically listed on Schedule 1.3 hereto (the
“Assumed Liabilities”), and Buyer shall not assume, incur, guarantee, or be
otherwise obligated with respect to any liability whatsoever of Seller other
than as so stated. With respect to any Assumed Liability, such assumption by
Buyer is for the benefit only of the Seller and shall not expand, increase,
broaden, or enlarge the rights or remedies of any other party, nor create in any
other party any right against Buyer that such party would not have against
Seller if this Agreement had not been consummated.

 

1.4. Other Liabilities Not Assumed. Buyer shall not assume any liabilities of
Seller that are not listed on or described in Schedule 1.3, and with respect to
the Assumed Liabilities listed on Schedule 1.3, Buyer does not assume and shall
not have or be under any liability or obligation over and above any amount, or
after the occurrence of any limitation or expiration date of such liability or
obligation stated on such schedule; provided, however, that Buyer shall be
responsible for the increase of, or addition to, any liability or obligation

 

-3-



--------------------------------------------------------------------------------

to the extent that such increase or addition is caused by the actions or
inaction of Buyer subsequent to the Closing. Without limiting the generality of
the foregoing and except as otherwise provided on the Schedule 1.3, the Assumed
Liabilities will not include, and Buyer shall not assume under this Agreement,
any of the following obligations or liabilities of Seller:

 

(a) Any cost, expense, or tax liability of Seller arising from or growing out of
the sale provided for by this Agreement;

 

(b) Any debt, obligation, or liability to any employee, agent, officer,
director, or security holder of Seller or of any entity owned or controlled in
whole or in part by Seller under any employment, sales, representation, or
similar agreement not identified as an Assumed Liability (as defined above), or
under any employee stock option plan, stock purchase plan, bonus plan or
arrangement, pension plan or other benefit plan, paid time off plan, health
plan, or other employee welfare plan or arrangement;

 

(c) Any debt, liability, or obligation of Seller (or costs and expenses in
connection therewith) to the extent that such debt, liability, or obligation is
actually satisfied or paid on behalf of Seller by an insurer or insurers under a
policy issued to such Seller;

 

(d) Any liability or obligation arising from any violation by Seller or by its
officers, employees, or agents of any statute (or rule or regulation thereunder)
or executive regulation of the United States or any State or any political
subdivision or agency thereof or any statutes (or rule or regulation thereunder)
or executive, administrative, or quasi-judicial regulation of any foreign
government;

 

(e) Any liability or obligation whose existence violates or is contrary to any
representation or warranty of Seller;

 

(f) Federal and other domestic or foreign income tax, Federal excise tax, state
or local sales tax or other Federal, state or local tax liabilities known or
unknown, existing, or arising from operations prior to the Closing;

 

(g) Any liability or obligation for or arising under any claim for workers’
compensation or for any tort, breach of any legal duty, breach or violation of
any contract or violation or breach of any law, statute, ordinance, rule,
regulation, injunction, or decree, or any liability or obligation for any
“product liability” or other claim connected in any manner with any products,
events, or activities produced or taking place prior to the Closing.

 

1.5. Employees.

 

(a) Buyer will offer at-will employment to all employees of Technisource
Hardware listed on Schedule 1.5 on terms and conditions consistent with Buyer’s
standard employment policies.,. Employees who accept

 

-4-



--------------------------------------------------------------------------------

Buyer’s offer of employment are referred to as “Hardware Employees.” Nothing in
this Section 1.5 shall obligate Buyer to continue to employ any Hardware
Employee for any period of time. Seller agrees that it shall not re-employ any
Hardware Employees, without Buyer’s written consent, either directly or through
a related company, for a period through and including December 31, 2003.

 

Article 2

 

Purchase Price

 

2.1. Delivery of Purchase Price. At the Closing, and subject to the terms and
conditions of this Agreement, the Buyer shall pay to the Seller, as the
aggregate purchase price for the Acquired Assets, (i) Two million, six hundred
eighty thousand dollars ($2,680,000.00) by wire transfer of immediately
available funds (the “Purchase Price”), subject to the provisions of Section 2.2
below. The Purchase Price shall be allocated among the Acquired Assets in the
manner set forth on Schedule 2.1 hereto. After the Closing, the parties shall
make consistent use of the allocation, fair market value and useful lives
specified in Schedule 2.1 for all tax purposes and in all filings, declarations
and reports with the IRS in respect thereof, including the reports required to
be filed under Section 1060 of the Internal Revenue Code of 1986. Buyer shall
prepare and deliver IRS Form 8594 to Seller within forty-five (45) days after
the Closing Date to be filed with the IRS. In any proceeding related to the
determination of any tax, neither Buyer nor Seller shall contend or represent
that such allocation is not a correct allocation.

 

2.2. Escrow. Thirty thousand dollars ($30,000.00) of the Purchase Price (the
“Escrowed Amount”) shall be subject to an escrow arrangement pursuant to a
Escrow Agreement, in the form of Exhibit B hereto (the “Escrow Agreement”),
among the Buyer, the Seller and _US Bank, as Escrow Agent (the “Escrow Agent”).

 

2.3. Working Capital.

 

(a) At the Closing, Seller will deliver an estimated closing balance sheet
(“Estimated Closing Balance Sheet”) for the Hardware Business, including an
estimated Net Working Capital amount. “Net Working Capital” shall mean the net
accounts receivable, plus Inventories and prepaid expenses, less current
liabilities. Seller shall prepare the Estimated Closing Balance Sheet in
accordance with GAAP.

 

(b) Within fifteen (15) days of the Closing, the Buyer will prepare, using the
same GAAP accounting standards as were used for the Estimated Closing Balance
Sheet, a final closing balance sheet (“Final Closing Balance Sheet”), including
a final closing Net Working Capital amount, updating and, if appropriate,
adjusting the Estimated Closing Balance Sheet. In the event Buyer fails to
deliver the Final Closing Balance Sheet to Buyer

 

-5-



--------------------------------------------------------------------------------

within fifteen (15) days of the Closing, the Estimated Closing Balance Sheet
shall be deemed to be the Final Closing Balance Sheet.

 

(c) If Buyer calculates and delivers a Final Closing Balance Sheet as provided
for in Section 2.3(b) above, Seller shall have five (5) days thereafter to
object to the Final Closing Balance Sheet. If Seller so objects, then Seller and
Buyer shall submit the dispute to the Miami, Florida office of KPMG (the
“Independent Accountants”) for resolution applying the same accounting standards
as were used in the Estimated Closing Balance Sheet, unless and except to the
extent that such standards deviate from GAAP. If issues are submitted to the
Independent Accountants for resolution, (i) Seller and Buyer shall furnish or
cause to be furnished to the Independent Accountants such work papers and other
documents and information relating to the disputed issues as the Independent
Accountants may request and are available to that party or its agents and shall
be afforded the opportunity to present to the Independent Accountants any
material relating to the disputed issues and to discuss the issues with the
Independent Accountants; (ii) the determination by the Independent Accountants
shall be final, binding and conclusive on the parties and shall be used in the
calculation of the Final Closing Balance Sheet; and (iii) Seller and Buyer will
each bear fifty percent (50%) of the fees and costs of the Independent
Accountants for such determination.

 

(d) Within thirty days following the Closing Date, or, if later, within five (5)
days following the determination of the Independent Accountants as provided for
in Section 2.3(c), Buyer shall pay to Seller via wire transfer of immediately
available funds an additional amount equal to the Net Working Capital as
determined by the Final Closing Balance Sheet. Any amount not paid to Seller
when due hereunder shall thereafter bear interest at the maximum rate allowable
under Florida law. Buyer shall pay all costs of collection, including reasonable
attorneys’ fees, incurred by the Seller in the enforcement of the provisions of
this Section 2.3(d).

 

Article 3

 

Closing

 

3.1. Time and Place. The closing of the transfer and delivery of all documents
and instruments necessary to consummate the transactions contemplated by this
Agreement (the “Closing”) shall be held at the offices of the Buyer, 43 Manning
Road, Billerica Massachusetts, at 10:00 a.m. on a mutually acceptable date, or
at such other place as the Buyer and the Seller may agree. The date on which the
Closing is actually held hereunder is sometimes referred to herein as the
“Closing Date”.

 

3.2. Transactions at Closing. At the Closing:

 

(a) The Seller shall duly execute and deliver to the Buyer or its nominee or
nominees such deeds, certificates of title or other instruments of assignment
and transfer with respect to the Acquired Assets as the Buyer may reasonably
request and as may be

 

-6-



--------------------------------------------------------------------------------

necessary to vest in the Buyer good and marketable title to all of the Acquired
Assets, in each case subject to no Encumbrance (as defined in Section 4.9).

 

(b) Without limitation to the requirements of Section 3.2(a) above, Seller shall
deliver to Buyer a Release, in a form acceptable to Buyer’s counsel and
substantially similar to that set forth in Exhibit C hereto, from Fleet Capital
Corporation and the Lenders (as defined in the Fleet Loan, as hereinafter
defined in this paragraph), releasing the Acquired Assets from any and all
security interests, liens, claims, charges, options, mortgages, debts, title
retention agreements, or other encumbrances of any kind under the Third Amended
and Restated Credit and Security Agreement, dated as of July 23, 2002, and any
amendments or restatements thereof (the “Fleet Loan”). In addition, Seller shall
deliver any and all documents reasonably requested by Buyer, executed by Fleet
Capital Corporation and the Lenders, necessary to release any U.C.C. Financing
Statements or other filings related to such security interests in the Acquired
Assets.

 

(c) The Buyer shall duly execute and deliver to the Seller such instruments of
assumption and other documents with respect to the Assumed Liabilities as the
Seller may reasonably request.

 

(d) The Seller shall deliver or cause to be delivered to the Buyer all of the
Seller’s leases, contracts and agreements included in the Acquired Assets, with
such assignments thereof and consents to assignments as are necessary to assure
the Buyer of the full benefit of the same, and all of the Seller’s business
records, books and other data relating to the Acquired Assets (originals or
copies, as the parties reasonably agree). The Seller shall take all requisite
steps to put the Buyer in actual possession and operating control of the
Acquired Assets.

 

(f) The Buyer shall deliver the Escrowed Amount to the Escrow Agent and, the
Purchase Price (other than the Escrowed Amount) to the Seller or to such other
person as Seller may designate.

 

(g) Within thirty days following the Closing, Buyer shall deliver to Seller
payment for the Net Working Capital, as defined in Section 2.3 above.

 

Article 4

 

Representations And Warranties Of The Seller

 

The Seller represents and warrants to the Buyer as follows:

 

4.1. Organization of Seller; Authority. Each of the Seller corporations is a
corporation duly organized, validly existing and in good standing under the laws
of the state of their incorporation. Technisource Hardware is duly qualified and
in good standing as a foreign corporation in all jurisdictions in which the
character of the properties owned or leased or the nature of the activities
conducted by it makes such qualification necessary,

 

7



--------------------------------------------------------------------------------

except for jurisdictions in which failure to be qualified or in good standing
would not have a material adverse effect on the Hardware Business. The Seller
has delivered to the Buyer complete and correct copies of the Articles of
Incorporation and By-Laws of Technisource Hardware and all amendments thereto.
Technisource Hardware has no Subsidiaries (as defined in Article 11) except for
those disclosed in Schedule 4.1. The Seller has all requisite power and
authority to own and hold the Acquired Assets owned or held by it, to carry on
the Hardware Business as such business is now conducted and to execute and
deliver this Agreement and the other documents, instruments and agreements
contemplated hereby (collectively, the “Transaction Documents”) to which it is a
party and to carry out all actions required of it pursuant to the terms of the
Transaction Documents.

 

4.2. Corporate Approval; Binding Effect. Each of the Seller corporations has
obtained all necessary authorizations and approvals from their respective Board
of Directors and stockholders required for the execution and delivery of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by the Seller and constitutes, and when the Escrow
Agreement is executed and delivered by the Seller it will constitute, the legal,
valid and binding obligation of the Seller enforceable against it in accordance
with its terms, except the enforceability thereof may be limited by any
applicable bankruptcy, reorganization, insolvency or other laws affecting
creditors’ rights generally or by general principles of equity.

 

4.3. Non-Contravention. Except as set forth in Schedule 4.3 hereto, the
execution and delivery by the Seller of the Transaction Documents and the
consummation by the Seller of the transactions contemplated hereby and thereby
will not (a) violate or conflict with any provision of the Articles of
Incorporation or By-Laws of the Seller, each as amended to date; or (b)
constitute a violation of, or be in conflict with, or constitute or create a
default under, or result in the creation or imposition of any Encumbrance upon
any property of the Seller (including without limitation any of the Acquired
Assets) pursuant to (i) any material agreement or instrument to which the Seller
is a party or by which the Seller or any of its properties (including without
limitation any of the Acquired Assets) is bound or to which the Seller or any of
such properties is subject, or (ii) any statute, judgment, decree, order,
regulation or rule of any court or governmental or regulatory authority.

 

4.4. Governmental Consents; Transferability of Licenses, Etc. Except as set
forth on Schedule 4.4, no consent, approval or authorization of, or
registration, qualification or filing with, any governmental agency or authority
(“Governmental Consent”) is required for the execution and delivery by the
Seller of the Transaction Documents to which it is a party or for the
consummation by the Seller of the transactions contemplated hereby or thereby,
except where the absence of such Governmental Consent would not have a material
adverse effect on the Hardware Business.

 

4.5. Financial Statements. The Seller has delivered or will deliver the
following financial statements (the “Financial Statements”) to the Buyer, and
there are attached as Schedule 4.5 hereto: (a) a financial statement for
Technisource Hardware as of its fiscal

 

-8-



--------------------------------------------------------------------------------

quarter ending March 31, 2003, and (b) the Estimated Closing Balance Sheet as of
the Closing Date. Each of the Financial Statements are true and correct and have
been prepared in accordance with generally accepted accounting principles
(subject, in the case of the Estimated Closing Balance Sheet, to the absence of
footnotes and to year-end audit adjustments); each of such balance sheets fairly
and accurately presents the financial condition of the Seller’s Hardware
Business as of its respective date; and such statements of income, retained
earnings and cash flows fairly and accurately present the results of operations
for the periods covered thereby.

 

4.6. Absence of Certain Changes. Except as set forth on Schedule 4.6, since
March 31, 2003, the Seller has carried on the Hardware Business only in the
ordinary course, and there has not been with relation to the Hardware Business,
(a) any change in the assets, liabilities, sales, income or business of the
Seller or in its relationships with suppliers, customers or lessors, other than
changes which were both in the ordinary course of business and have not been,
either in any case or in the aggregate, materially adverse; (b) any acquisition
or disposition by the Seller of any asset or property other than in the ordinary
course of business; (c) any damage, destruction or loss, whether or not covered
by insurance, materially and adversely affecting, either in any case or in the
aggregate, the property or business of the Seller; (d) any increase in the
compensation, pension or other benefits payable or to become payable by the
Seller to any of its officers or employees, or any bonus payments or
arrangements made to or with any of them (other than pursuant to the terms of
any existing written agreement or plan of which the Buyer has been supplied
complete and correct copies of); (e) any forgiveness or cancellation of any debt
or claim by the Seller or any waiver of any right of material value other than
compromises of accounts receivable in the ordinary course of business; (f) any
entry by the Seller into any transaction other than in the ordinary course of
business; (g) any incurrence by the Seller of any obligations or liabilities,
whether absolute, accrued, contingent or otherwise (including, without
limitation, liabilities as guarantor or otherwise with respect to obligations of
others), other than obligations and liabilities incurred in the ordinary course
of business; or (h) any mortgage, pledge, lien, lease, security interest or
other charge or encumbrance on any of the assets, tangible or intangible, of the
Seller.

 

4.7. Litigation, Etc. Except as set forth on Schedule 4.7 hereto, no action,
suit, proceeding or investigation is pending or, to Seller’s knowledge,
threatened, relating to or affecting any of the Acquired Assets or the Seller,
or which questions the validity of the Transaction Documents or challenges any
of the transactions contemplated hereby or thereby, nor is there any basis for
any such action, suit, proceeding or investigation.

 

4.8. Conformity to Law. Except as set forth on Schedule 4.8, the Seller has, in
all respects that would have a material effect on the Hardware Business or the
Acquired Assets, complied with, and is in compliance with (a) all laws,
statutes, governmental regulations and all judicial or administrative tribunal
orders, judgments, writs, injunctions, decrees or similar commands applicable to
the Seller or any of the Acquired Assets (including, without limitation, any
labor, environmental, occupational health, zoning or other law, regulation or
ordinance) and (b) all unwaived terms and provisions of all contracts,
agreements and

 

-9-



--------------------------------------------------------------------------------

indentures to which the Seller is a party, or by which the Seller or any of the
Acquired Assets is subject. Except as set forth on Schedule 4.8 hereto, the
Seller has not committed, been charged with, or, to Seller’s knowledge, been
under investigation with respect to, nor does there exist, any violation of any
provision of any federal, state or local law or administrative regulation that
would have a material adverse effect on the Hardware Business or the Acquired
Assets.

 

4.9. Title to Acquired Assets. Except as noted on Schedule 4.9, the Seller is
the lawful owner of and has good and valid record and marketable title to all of
the Acquired Assets, and has the full right to sell, convey, transfer, assign
and deliver the Acquired Assets, without the need to obtain the consent or
approval of any third party. Except for liens described on Schedule 4.9 hereto,
all of which will be discharged at Closing, all of the Acquired Assets are
entirely free and clear of any security interests, liens, claims, charges,
options, mortgages, debts, leases (or subleases), conditional sales agreements,
title retention agreements, encumbrances of any kind, material defects as to
title or restrictions against the transfer or assignment thereof (collectively,
“Encumbrances”). At and as of the Closing, the Seller will convey the Acquired
Assets to the Buyer by deeds, bills of sale, certificates of title and other
instruments of assignment and transfer effective in each case to vest in the
Buyer, and the Buyer will have, good and valid record and marketable title to
all of the Acquired Assets, free and clear of all Encumbrances.

 

4.10. Environmental Matters. Without limitation to the representations contained
in Section 4.8:

 

(a) Seller is in compliance in all material respects with all applicable
Environmental Laws (as such term is defined in Article 11 hereto);

 

(b) Seller has obtained all material permits and approvals required under
Environmental Laws, including, without limitation, all material environmental,
health and safety permits, licenses, approvals, authorizations, variances,
agreements, and waivers of federal, state, and local governmental authorities
(“Permits”) necessary for the conduct of the Hardware Business and the operation
of its facilities, and all such Permits are in good standing and Seller is in
compliance with all terms and conditions of such Permits;

 

(c) Neither Seller nor any of its currently or previously owned or leased
property or operations has been named as a potentially responsible party or is
subject to any outstanding written order from or agreement with any federal,
state, or local governmental authority or other person or is subject to any
judicial or docketed administrative proceeding respecting (x) Environmental
Laws, (y) Remedial Action (as such term is defined in Article 11 hereto), or (z)
any material Environmental Liabilities and Costs (as such term is defined in
Article 11 hereto);

 

(d) Except as set forth on Schedule 4.10 hereto, there are no conditions or
circumstances associated with the currently or previously owned or leased
properties or operations of Seller that may give rise to Environmental
Liabilities and Costs.

 

-10-



--------------------------------------------------------------------------------

(e) Seller has not received any notice or claim to the effect that it is or is
reasonably expected to be liable to any person as a result of a Release or
threatened Release or any notice letter or request for information under CERCLA
(as such term is defined in Article 11 hereto); and

 

(f) No Environmental Lien (as such term is defined in Article 11 hereto) and no
unrecorded Environmental Lien of which Seller has notice has attached to any
property of Seller.

 

4.11. Equipment. The Equipment listed on Schedule 1.1(a) hereto is utilized by
the Seller in the ordinary course of business and is in good condition and
repair for its present use in the Hardware Business.

 

4.12. Contracts. Schedule 4.12 sets forth a complete and accurate list of all
contracts which are either Acquired Assets or Assumed Liabilities and which,
with respect to the 12 month period ending December 31, 2003, either a) will
have an estimated total consideration payable to either party of $10,000 or more
(based on the good-faith estimate of Seller), or b) represent a material source
of supply for the Hardware Business. As used in this Section 4.12, the word
“contract” means and includes every agreement or understanding of any kind,
written or oral, which is legally enforceable by or against the Seller and meets
the threshold set forth in the preceding sentence, and specifically includes (a)
contracts and other agreements with any current or former officer, director,
employee, consultant or shareholder or any partnership, corporation, joint
venture or any other entity in which any such person has an interest; (b)
agreements with any labor union or association representing any employee; (c)
contracts and other agreements for the provision of services by the Seller; (d)
bonds or other security agreements provided by any party in connection with the
business of the Seller; (e) contracts and other agreements for the sale of any
of the Seller’s assets or properties other than in the ordinary course of
business or for the grant to any person of any preferential rights to purchase
any of the Seller’s assets or properties; (f) joint venture agreements relating
to the assets, properties or business of the Seller or by or to which it or any
of its assets or properties are bound or subject; (g) contracts or other
agreements under which the Seller agrees to indemnify any party, to share tax
liability of any party, or to refrain from competing with any party; (h) any
contracts or other agreements with regard to indebtedness for borrowed money; or
(i) any other contract or other agreement whether or not made in the ordinary
course of business. The Seller has delivered to the Buyer true, correct and
complete copies of all such contracts, together with all modifications and
supplements thereto. With respect to each of the contracts listed on Schedule
4.12 hereto the Seller is not in material breach of any of the provisions of any
such contract, nor, to the knowledge of the Seller, is any other party to any
such contract in default thereunder, nor does any event or condition exist which
with notice or the passage of time or both would constitute a material default
thereunder. The Seller has in all material respects performed all obligations
required to be performed by it to date under each such contract. Subject to
obtaining any necessary consents by the other party or parties to any such
contract (the requirement of any such consent being reflected on Schedule 4.12),
no contract includes any

 

-11-



--------------------------------------------------------------------------------

provision the effect of which may be to enlarge or accelerate any obligations of
the Buyer to be assumed thereunder or give additional rights to any other party
thereto or will in any other way be affected by, or terminate or lapse by reason
of, the transactions contemplated by this Agreement.

 

4.13. Inventories. The Inventories to be purchased by the Buyer hereunder will
consist solely of material and goods of a quality and quantity which are similar
to those in Seller’s possession as listed in the March 31, 2003 Financial
Statements, and/or added to or removed from such Inventory in the ordinary
course of its business.

 

4.14. Accounts Receivable. All Accounts Receivable represent sales made in the
ordinary course of business, are valid obligations owing to the Seller and have
been collected or are collectible in the aggregate recorded amounts thereof in
accordance with their terms.

 

4.15. Compensation of and Contracts with Employees. Schedule 4.15 hereto sets
forth a complete and accurate list of the compensation paid to each Hardware
Employee for the fiscal year ended December 31, 2002, and (b) the rate,
character and amount of such compensation paid to each such employee through the
Closing Date. There have been no changes in such compensation since such date.
Except as listed in Schedule 4.12(a) hereto, Technisource Hardware has no
employment agreement, written or oral, with any currently active employee,
including any agreement to provide any bonus or benefit to any such employee.
Except as set forth on Schedule 4.15, since December 31, 2002, the Seller has
not made any pension, bonus or other payment, other than base salary and
commissions earned on product sales in the ordinary course of business, or
become obligated to make any such payment, to any employee of the Seller. Except
as set forth on Schedule 4.15, Technisource Hardware has no outstanding loans or
advances to employees.

 

4.16 Employee Benefit Plans.

 

(a) Identification of Plans. Except for the arrangements set forth on Schedule
1.2(a) (each an “Employee Benefit Plan”), Technisource Hardware does not
maintain or contribute to any pension, profit-sharing, deferred compensation,
bonus, stock option, share appreciation right, severance, group or individual
health, dental, medical, life insurance, survivor benefit, or similar plan,
policy or arrangement, whether formal or informal, written or oral, for the
benefit of any Hardware Employee (as defined in Section 1.5). Seller has
heretofore delivered to Buyer true, correct and complete description of each
Employee Benefit Plan.

 

(b) Absence of Certain Events and Arrangements. Except as set forth on Schedule
4.16,

 

(1) no liability (contingent or otherwise) to the Pension Benefit Guaranty
Corporation (“PBGC”) or any multi-employer plan has been incurred by the

 

-12-



--------------------------------------------------------------------------------

Technisource Hardware, Inc. or any affiliate thereof (other than insurance
premiums satisfied in due course); and

 

(2) no reportable event, or event or condition which presents a material risk of
termination by the PBGC, has occurred with respect to any Employee Benefit Plan,
or any retirement plan of an affiliate of Technisource Hardware, which is
subject to Title IV of ERISA.

 

(c) Definitions. For purposes of this Section 4.16, “multi-employer plan” and
“reportable event” have the same meaning assigned such terms under Sections 3 or
4043(b) of ERISA, and “affiliate” means any entity which under Section 414 of
the Code is treated as a single employer with Seller.

 

4.17. Labor Relations. Except as set forth on Schedule 4.17, Technisource
Hardware is in compliance in all material respects with all federal and state
laws respecting employment and employment practices, terms and conditions of
employment, wages and hours and nondiscrimination in employment, and is not
engaged in any unfair labor practice. Except as set forth on Schedule 4.17,
there is no charge pending or, to Seller’s knowledge, threatened against
Technisource Hardware alleging unlawful discrimination in employment practices
before any court or agency and there is no charge of or proceeding with regard
to any unfair labor practice against Technisource Hardware pending before the
National Labor Relations Board. There is no labor strike, dispute, slow-down or
work stoppage actually pending or, to Seller’s knowledge, threatened against or
involving Technisource Hardware. None of the employees of Technisource Hardware
is covered by any collective bargaining agreement, and Technisource Hardware is
not currently negotiating any collective bargaining agreement.

 

4.18 Trademarks, Patents, Etc. (a) Schedule 4.18 hereto sets forth a complete
and accurate list of (i) all patents, trademarks, trade names and material
copyrights owned by and registered in the name of Technisource Hardware or used
or proposed to be used by the Seller in connection with the Hardware Business,
all applications therefor, and all licenses and other agreements relating
thereto, and (ii) all agreements relating to Intellectual Property (as defined
in Article 11) which Technisource Hardware has licensed or authorized for use by
others or which has been licensed or authorized for use to Technisource
Hardware. Each of the agreements described on Schedule 4.18 is binding on the
Seller, and to the best of the Seller’s knowledge, each other party to the
agreement and, at least as to Seller’s rights to use any intellectual property
licensed by such agreement, any successors and assigns, including any successors
to the business of such entity through merger, sale of all or substantially all
of the stock, assets or other interest in or of such party. True and complete
copies of all such agreements, and any amendments thereto, have been provided to
the Buyer.

 

(b) Except to the extent set forth in Schedule 4.18 hereto, Technisource
Hardware owns or has the right to use all Intellectual Property used or
necessary for the ordinary course of the Hardware Business as presently
conducted, and the consummation of the transactions contemplated hereby will not
alter or impair any such right. Schedule 4.18

 

-13-



--------------------------------------------------------------------------------

also lists all inventions (whether patentable or nonpatentable) and trade
secrets used by the Seller in connection with or necessary to the Hardware
Business. Except as set forth in Schedule 4.18 (i) no royalties are paid or
payable by the Seller on or with respect to any of the patents or patent
applications, inventions or trade secrets listed in Schedule 4.18 and upon the
consummation of the transactions contemplated hereby, no additional royalties
shall be payable with respect to such Intellectual Property, and (ii) each of
the inventions and trade secrets listed in Schedule 4.18 hereto have, through
assignment, agreement, operation of law or otherwise, become the sole property
of the Seller.

 

(c) Except as set forth in Schedule 4.18 hereto, neither the Seller, nor to the
Seller’s knowledge, the other party or parties thereto, is in material breach of
any license, sublicense or other agreement relating to Intellectual Property.
The Seller has materially complied with all of its obligations of
confidentiality in respect of the Intellectual Property of others and knows of
no violation of such obligations of confidentiality as are owed to the Seller.
The Seller has not made any such information available to any person other than
employees of the Seller except pursuant to written agreements requiring the
recipients to maintain the confidentiality of such information and appropriately
restricting the use thereof. To the best of the Seller’s knowledge, no employee,
agent or consultant of the Seller is subject to confidentiality restrictions in
favor of any third Person the breach of which could subject the Seller to any
material liability or which could adversely affect the Seller’s access to
Intellectual Property previously used by it. No claims have been asserted to
Seller, and to the Seller’s knowledge no claims are pending, by any Person
regarding the manufacture, use or sale of any such Intellectual Property, or
challenging or questioning the validity or effectiveness of any license or
agreement relating to Intellectual Property, and to the Seller’s knowledge there
is no basis for such claim. The present and contemplated use by the Seller of
the Intellectual Property listed in any part of Schedule 4.18 does not, to the
best of the Seller’s knowledge, conflict with or infringe on the rights of any
person and the Seller has not received any claim or written notice from any
Person to such effect. To the knowledge of the Seller, no third party is
infringing, violating or otherwise using, in an unauthorized manner, any
Intellectual Property of the Seller.

 

(d) Except as set forth on Schedule 4.18 the Seller’s ability to use any of the
Intellectual Property set forth on any of the schedules referred to in this
Section 4.18 will not be adversely affected by the consummation of the
transactions contemplated hereby.

 

(e) Notwithstanding the foregoing or anything else herein to the contrary,
Seller makes no representations or warranties with respect to the Great Plains
software utilized by Technisource Hardware in the Hardware Business.

 

4.19. Suppliers and Customers. Schedule 4.19 hereto sets forth the five (5)
largest suppliers and five (5) largest customers of the Hardware Business as of
the date hereof. The relationships of the Seller with such suppliers and
customers are good commercial working relationships and, except as set forth on
Schedule 4.19, no supplier or customer of material importance to the Hardware
Business has canceled or otherwise terminated, or threatened to cancel or
otherwise to terminate, its relationship with the Seller or has, during the last

 

-14-



--------------------------------------------------------------------------------

twelve (12) months, decreased materially, or threatened to decrease or limit
materially, its services, supplies or materials for use in the Hardware Business
or its usage or purchase of the services or products of the Seller except for
normal cyclical changes related to customers’ businesses. Attached as part of
Schedule 1.1(f) are schedules that accurately present the amount and aging of
the Seller’s accounts receivable and accounts payable at March 31, 2003, and
Seller shall update Schedule 4.19 to a date as of five days prior to the Closing
Date and deliver it to Buyer at the Closing. Seller has no knowledge that any
such five-largest supplier or customer intends to cancel or otherwise
substantially modify its relationship with the Seller or to decrease materially
or limit its services, supplies or materials to the Seller, or its usage or
purchase of the Seller’s services or products, and to the knowledge of Seller,
the communication of the transactions contemplated hereby will not adversely
affect the relationship of the Buyer with any such supplier or customer.

 

4.20. Acquired Assets Complete. The Acquired Assets, when utilized with a labor
force substantially similar to that currently employed by the Seller and generic
office supplies commonly used in a business and space similar to that currently
being occupied by the Seller, are adequate and sufficient to conduct the
Hardware Business as currently conducted by the Seller.

 

4.21. No Undisclosed Liabilities. Except to the extent (a) reflected or reserved
against in the Financial Statements dated March 31, 2003, and the notes thereto,
(b) incurred in the ordinary course of business after the date of the Financial
Statements dated March 31, 2003, and either discharged prior to Closing or
described on Schedule 4.21 hereto or (c) described on any Schedule hereto, the
Seller has no material liabilities or obligations of any nature with regard to
the Hardware Business or the Acquired Assets, whether accrued, absolute,
contingent or otherwise (including without limitation as guarantor or otherwise
with respect to obligations of others), other than performance obligations with
respect to the Seller’s contracts that would not be required to be reflected or
reserved against on a balance sheet prepared in accordance with GAAP or in the
footnotes thereto.

 

4.22. Tax Returns. Except as set forth on Schedule 4.22, the Seller has filed
all tax returns and reports which are required to be filed with any foreign,
federal, state or local governmental authority or agency, and has paid, or made
adequate provision for the payment of, all assessments received and all taxes
which have or may become due under applicable foreign, federal, state or local
governmental law or regulations with respect to all periods prior to the Closing
Date. Seller knows of no additional assessments since the date of such returns
and reports.

 

4.23. Disclosure. No representation or warranty by the Seller in this Agreement
or in any exhibit, schedule, written statement, certificate or other document
delivered or to be delivered to the Buyer pursuant hereto or in connection with
the consummation of the transactions contemplated hereby contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading or necessary in order to provide the

 

-15-



--------------------------------------------------------------------------------

Buyer with proper and complete information as to the Seller and the identity,
value and usability of the Acquired Assets.

 

4.24 Broker. The Seller has not retained, utilized or been represented by any
broker, agent, finder or intermediary in connection with the negotiation or
consummation of the transactions contemplated by this Agreement. Seller shall be
solely responsible for any payments to, and shall indemnify Buyer from and
against any and all liability to or claims by, any broker, agent, finder or
intermediary claiming to act for or on behalf of the Seller.

 

Article 5

 

Representations And Warranties Of The Buyer

 

The Buyer represents and warrants to the Seller as follows:

 

5.1. Organization of Buyer; Authority. Each of the Buyer corporations is a
corporation duly organized, validly existing and in good standing under the laws
of the Commonwealth of Massachusetts. The Buyer has all requisite power and
authority to execute and deliver the Transaction Documents to which it is a
party and to carry out all of the actions required of it pursuant to the terms
of such Transaction Documents.

 

5.2. Corporate Approval; Binding Effect. Each of the Buyer corporations has
obtained all necessary authorizations and approvals from their respective Board
of Directors, and, if necessary, stockholders, required for the execution and
delivery of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby. This Agreement
has been duly executed and delivered by the Buyer and constitutes, and when the
Escrow Agreement is executed and delivered by the Buyer it will constitute, the
legal, valid and binding obligation of the Buyer, enforceable against the Buyer,
in accordance with their terms, except as enforceability thereof may be limited
by any applicable bankruptcy, reorganization, insolvency or other laws affecting
creditors’ rights generally or by general principles of equity.

 

5.3. Non-Contravention. The execution and delivery by the Buyer of the
Transaction Documents to which it is a party and the consummation by the Buyer
of the transactions contemplated hereby and thereby will not (a) violate or
conflict with any provisions of the Certificate of Incorporation or By-Laws of
the Buyer, each as amended to date; or (b) constitute a violation of, or be in
conflict with, constitute or create a default under, or result in the creation
or imposition of any lien upon any property of the Buyer pursuant to (i) any
agreement or instrument to which the Buyer is a party or by which the Buyer or
any of its properties is bound or to which the Buyer or any of its properties is
subject, or (ii) any statute, judgment, decree, order, regulation or rule of any
court or governmental authority to which the Buyer is subject.

 

5.4. Governmental Consents. No consent, approval or authorization of, or
registration, qualification or filing with, any governmental agency or authority
is required

 

-16-



--------------------------------------------------------------------------------

for the execution and delivery by the Buyer of the Transaction Documents to
which it is a party or for the consummation by the Buyer of the transactions
contemplated hereby or thereby.

 

5.5. Broker. The Buyer has not retained, utilized or been represented by any
broker, agent, finder or other intermediary in connection with the negotiation
or consummation of the transactions contemplated by this Agreement. Buyer shall
be solely responsible for any payments to, and shall indemnify Seller from and
against any and all liability to or claims by any broker, agent, finder or
intermediary claiming to act for or on behalf of the Buyer.

 

Article 6

 

Certain Transitional Matters

 

6.1. Transitional Services Agreement. Buyer and Seller shall enter into the
Transitional Services Agreement, in the form attached hereto as Exhibit D,
pursuant to which Seller and Buyer shall provide certain transitional services
to each other during the period immediately following the Closing.

 

Article 7

 

Conditions Precedent To Buyer’s Obligations

 

The obligation of the Buyer to consummate the Closing shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions (to
the extent noncompliance is not waived in writing by the Buyer):

 

7.1. Representations and Warranties True at Closing. The representations and
warranties made by the Seller in or pursuant to this Agreement shall be true and
correct at and as of the Closing Date with the same effect as though such
representations and warranties had been made or given at and as of the Closing
Date.

 

7.2. Compliance with Agreement. The Seller shall have performed and complied
with, in all material respects, all of its obligations under this Agreement to
be performed or complied with by it on or prior to the Closing Date.

 

7.3. No Change. The business, assets or properties of the Seller and the
Acquired Assets shall not have been, and shall not be threatened to be,
adversely affected in any way as a result of fire, explosion, earthquake,
disaster, labor trouble or dispute, change in business organization, any action
by the United States or any other governmental authority, change in technology,
obsolescence of product, flood, drought, embargo, riot, civil disturbance,
uprising, activity of armed forces or act of God or public enemy. Except as
disclosed in any of the Schedules hereto, since March 31, 2003, there shall not
have occurred any material adverse change in the condition (financial or
otherwise), operations, business, prospects or assets of the Seller or
imposition of any laws, rules or regulations

 

-17-



--------------------------------------------------------------------------------

which would materially adversely affect the condition (financial or otherwise),
operations, business, prospects or assets of the Seller.

 

7.4. Seller’s Certificate. The Seller shall have delivered to the Buyer in
writing, at and as of the Closing, a certificate duly executed by the Seller, in
form and substance satisfactory to the Buyer and the Buyer’s counsel, certifying
that the conditions in each of Section 7.1, 7.2 and 7.3 have been satisfied;
provided, however, that if the parties execute this Agreement and conduct the
Closing simultaneously, then the execution of this Agreement by the Seller shall
be deemed to constitute such certification.

 

7.5. Approvals. All corporate, stockholder and other approvals in connection
with the transactions contemplated by this Agreement and the form and substance
of all certificates and other documents delivered hereunder shall be reasonably
satisfactory in form and substance to the Buyer and its counsel.

 

7.6. No Litigation. No restraining order or injunction shall prevent the
transactions contemplated by this Agreement and no action, suit or proceeding
shall be pending or threatened before any court or administrative body in which
it will be or is sought to restrain or prohibit or obtain damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby.

 

7.7. Opinion. James L. Hudson, Esq., counsel to the Seller, shall have delivered
to the Buyer a legal opinion in the form of Exhibit E hereto.

 

7.8. Escrow Agreement. The Seller shall have entered into the Escrow Agreement
and the Escrow Agreement shall be in full force and effect.

 

7.9 Transitional Services Agreement. The Seller shall have entered into the
Transitional Services Agreement, and the Transitional Services Agreement shall
be in full force and effect.

 

7.10. Releases From Creditors. The Buyer shall have received all lien
discharges, U.C.C. termination statements and similar instruments required to
comply with the Seller’s obligations under Section 3.2(b).

 

7.11. Proceedings and Documents Satisfactory. All proceedings in connection with
the transactions contemplated by this Agreement and all certificates and
documents delivered to the Buyer in connection with the transactions
contemplated by this Agreement shall be satisfactory in all reasonable respects
to the Buyer and the Buyer’s counsel, and the Buyer shall have received the
originals or certified or other copies of all such records and documents as the
Buyer may reasonably request.

 

7.12. The Seller and its related companies shall have entered into the
Non-Solicitation Agreement and the Non-Solicitation Agreement shall be in full
force and effect.

 

-18-



--------------------------------------------------------------------------------

7.13. The Seller shall have entered into the Access Agreement and the Access
Agreement shall be in full force and effect.

 

Article 8

 

Conditions Precedent To Seller’s Obligations

 

The obligation of the Seller to consummate the Closing shall be subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(to the extent noncompliance is not waived in writing by the Seller):

 

8.1. Representations and Warranties True at Closing. The representations and
warranties made by the Buyer in this Agreement shall be true and correct at and
as of the Closing Date with the same effect as though such representations and
warranties had been made or given at and as of the Closing Date.

 

8.2. Compliance with Agreement. The Buyer shall have performed and complied
with, in all material respects, all of its obligations under this Agreement that
are to be performed or complied with by it at or prior to the Closing.

 

8.3. Closing Certificate. The Buyer shall have delivered to the Seller in
writing, at and as of the Closing, a certificate duly executed by the Buyer, in
form and substance satisfactory to the Seller and the Seller’s counsel, to the
effect that the conditions in each of Sections 8.1 and 8.2 have been satisfied;
provided, however, that if the parties execute this Agreement and conduct the
Closing simultaneously, then the execution of this Agreement by the Buyer shall
be deemed to constitute such certification.

 

8.4. No Litigation. No restraining order or injunction shall prevent the
transactions contemplated by this Agreement and no action, suit or proceeding
shall be pending or threatened before any court or administrative body in which
it will be or is sought to restrain or prohibit or obtain damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby.

 

8.5. Escrow Agreement. The Buyer shall have entered into the Escrow Agreement,
and the Escrow Agreement shall be in full force and effect.

 

8.6 Transitional Services Agreement. The Buyer shall have entered into the
Transitional Services Agreement, and the Transitional Services Agreement shall
be in full force and effect.

 

8.7. Opinion. Paul L. Criswell, Esq., counsel to the Buyer, shall have delivered
to the Seller a legal opinion in the form of Exhibit F hereto.

 

8.8. Proceedings and Documents Satisfactory. All proceedings in connection with
the transactions contemplated by this Agreement and all certificates and
documents

 

-19-



--------------------------------------------------------------------------------

delivered to the Seller in connection with the transactions contemplated by this
Agreement shall be satisfactory in all reasonable respects to the Seller and its
counsel, and the Seller shall have received the originals or certified or other
copies of all such records and documents as the Seller may reasonably request.

 

Article 9

 

Indemnification

 

9.1. Indemnity by the Seller. The Seller agrees to indemnify and hold the Buyer
and the directors, officers and all of the affiliates of the Buyer, harmless
from and with respect to any and all claims, liabilities, losses, damage, costs
and expenses, including without limitation the reasonable fees and disbursements
of counsel (collectively, the “Losses”), related to or arising directly or
indirectly out of any of the following:

 

(a) any inaccuracy, failure or any breach by the Seller of any representation or
warranty, covenant, obligation or undertaking made by Seller in or pursuant to
this Agreement (including the Schedules and Exhibits hereto) or any other
statement, certificate or other instrument delivered pursuant hereto;

 

(b) any claim, liability, obligation or damage with respect to the Excluded
Liabilities, including without limitation the following:

 

(A) any actual or alleged liability for the cleanup or removal of, or for death
or injury to person or property as a result of the release, emission or
discharge of, any hazardous substance, hazardous waste, toxic pollutants or
other chemical by-products relating to or affecting the Acquired Assets or the
Hardware Business, to the extent such liability arises out of any matter that
occurred or existed on or before the Closing Date;

 

(B) any actual or alleged liability for death or injury to person or property as
a result of any actual or alleged defect in any product sold or services
rendered by the Seller on or prior to the Closing Date;

 

(C) any contractual, product, service or warranty claims arising out of (i)
defects in any product sold or services rendered, or (ii) failure to comply with
contractual obligations by the Seller prior to the Closing Date, provided,
however, that Buyer shall be responsible for any repair or replacement
obligations within the contractual warranty period, which are incurred in the
ordinary course of the operation of the Hardware Business;

 

(D) any claim, obligation or liability arising in connection with the employment
or termination of employment of any persons in the Hardware Business before the
Closing, including any workmen’s compensation claims, any employee grievances,
any liabilities with respect to pension, medical or other employment

 

-20-



--------------------------------------------------------------------------------

benefits and any liabilities for accrued vacation, or bonus payments or for
severance payments arising as a result of the consummation of the transactions
contemplated by this Agreement ; or

 

(E) any actual or alleged tax liability imposed on the Buyer with regard to the
Hardware Business or any other operations of Seller in respect of any period
prior to the Closing Date;

 

(c) except for the Assumed Liabilities, any claim or liability arising under the
bulk sales laws of any jurisdiction in connection with transactions contemplated
by this Agreement (in view of such indemnification obligation the Buyer hereby
waives the Seller’s compliance with any such bulk sales laws as a condition to
the Closing hereunder);

 

(d) any claim with respect to this transaction from any shareholder of Seller,
including, but not limited to a claim challenging Seller’s authority to enter
into or complete the transaction, any claim seeking appraisal or dissenters’
rights or challenging the fairness of the transaction or any claim for
rescission of the transaction.

 

9.2. Indemnity by the Buyer. Buyer will indemnify and hold harmless Seller for
any Damages arising from or in connection with:

 

(a) any breach of any representation or warranty made by Buyer in this Agreement
or in any certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement;

 

(b) any breach of any covenant or obligation of Buyer in this Agreement or in
any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement;

 

(c) any Assumed Liabilities;

 

(d) any liability or obligation of the Hardware Business incurred by Buyer after
the Closing; or

 

(e) any claim with respect to this transaction from any shareholder of Buyer,
including, but not limited to a claim challenging Buyer’s authority to enter
into or complete the transaction, any claim seeking appraisal or dissenters’
rights or challenging the fairness of the transaction or any claim for
rescission of the transaction.

 

9.3. Claims.

 

(a) Notice. Any party seeking indemnification hereunder (the “Indemnified
Party”) shall promptly notify the other party hereto (the “Indemnifying Party”)
of any action, suit, proceeding, demand or breach (a “Claim”) with respect to
which the Indemnified Party claims indemnification hereunder, provided that
failure of the

 

-21-



--------------------------------------------------------------------------------

Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations under this Article 9 except to the extent, if at all, that
such Indemnifying Party shall have been prejudiced thereby.

 

(b) Third Party Claims. If such Claim relates to any action, suit, proceeding or
demand instituted against the Indemnified Party by a third party (a “Third Party
Claim”), the Indemnifying Party shall be entitled to participate in the defense
of such Third Party Claim after receipt of notice of such claim from the
Indemnified Party. Within thirty (30) days after receipt of notice of a
particular matter from the Indemnified Party, the Indemnifying Party may assume
the defense of such Third Party Claim, in which case the Indemnifying Party
shall have the authority to negotiate, compromise and settle such Third Party
Claim, if and only if the following conditions are satisfied:

 

(i) the Indemnifying Party shall have confirmed in writing that it is obligated
hereunder to indemnify the Indemnified Party with respect to such Third Party
Claim;

 

(ii) the Indemnifying Party provides evidence satisfactory to the Indemnified
Party that the Indemnifying Party has (and will continue to have) adequate
financial resources to satisfy and discharge such action or claim; and

 

(iii) the Indemnified Party shall not have given the Indemnifying Party written
notice that it has determined, in the exercise of its reasonable discretion,
that matters of corporate or management policy or a conflict of interest make
separate representation by the Indemnified Party’s own counsel advisable.

 

The Indemnified Party shall retain the right to employ its own counsel and to
participate in the defense of any Third Party Claim, the defense of which has
been assumed by the Indemnifying Party pursuant hereto, but the Indemnified
Party shall bear and shall be solely responsible for its own costs and expenses
in connection with such participation.

 

(c) Claim Limitations. Notwithstanding any other provision of this Article 9,
any Claim made hereunder shall be subject to the following limitations:

 

(i) except for Claims relating to the breach of the license agreement set forth
in Exhibit A hereto, no Claim for indemnification may be made by an Indemnified
Party after December 31, 2003;

 

(ii) with respect to any Claim relating to the breach of the license agreement
set forth in Exhibit A hereto, no Claim for indemnification may be made by an
Indemnified Party after the expiration of six (6) months following the
termination of such license agreement; and

 

(iii) no Claim shall be made against the Seller or the Buyer (as the case may
be) until the aggregate amount of Losses with respect to which all

 

-22-



--------------------------------------------------------------------------------

Indemnified Parties are entitled to seek indemnification by such Indemnifying
Party exceeds $10,000.

 

9.4. Method and Manner of Paying Claims. In the event of any claims under this
Article 9, the claimant shall advise the party or parties who are required to
provide indemnification therefor in writing of the amount and circumstances
surrounding such claim. With respect to liquidated claims, if within thirty days
the other party has not contested such claim in writing, the other party will
pay the full amount thereof within ten days after the expiration of such period.
Any amount owed by an Indemnifying Party hereunder with respect to any Claim may
be set-off by the Indemnified Party against any amounts owed by the Indemnified
Party to any Indemnifying Party. The unpaid balance of a Claim shall bear
interest at a rate per annum equal to the rate announced by The Fleet Bank as
its “Base Rate” plus two percent (2%) from the date notice thereof is given by
the Indemnified Party to the Indemnifying Party.

 

Article 10

 

Termination

 

10.1 Termination.

 

(a) This Agreement may be terminated by either the Buyer or the Seller in
writing, without liability to the terminating party on account of such
termination (provided the terminating party is not otherwise in default or in
breach of this Agreement), if the Closing shall not have occurred on or before
                    , 2003, other than as a consequence of the intentional
breach or the intentional default by the terminating party.

 

(b) This Agreement may be terminated at any time prior to the Closing by mutual
action of the Seller and the Buyer.

 

(c) This Agreement may be terminated by either party for material breach by the
other party that remains uncured thirty days after notice thereof by the
non-breaching party.

 

(d) In the event of the termination and abandonment of this Agreement by the
Seller or the Buyer prior to the Closing, as herein provided, written notice
thereof shall be given to the other party or parties and this Agreement shall
terminate without any further action of the parties hereto. If this Agreement is
terminated as provided herein: (i) each party will redeliver all documents, work
papers and other material of the other party or parties relating to the
transactions contemplated hereby including such memoranda, notes, lists, records
or other documents compiled or derived from such material, whether so obtained
before or after the execution hereof, to the party furnishing the same; (ii) all
information received by any party hereto with respect to the business of the
other parties or their affiliated companies shall remain subject to the terms of
those certain letter agreements between Buyer and Seller dated as of April 2,
2003 and January 31, 2003, respectively; and

 

-23-



--------------------------------------------------------------------------------

(iii) no party shall have any liability or further obligation to any other party
to this Agreement except as provided by this Article 10, and except that any
termination of this Agreement pursuant to the first sentence of this Article 10
or pursuant to Section 10.1(c) shall not relieve a defaulting or breaching party
from any liability to the other party hereto.

 

Article 11

 

Definitions

 

As used herein the following terms not otherwise defined have the following
respective meanings:

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. Section 9601 et seq.), as amended or supplemented from
time to time.

 

“Contaminant” means any waste, pollutant, hazardous material, hazardous
substance, toxic substance, hazardous waste, special waste, petroleum, or
petroleum-derived substance or waste, or any constituent of any such pollutant
material, substance or waste, including, without limitation, any pollutant
material, substance, or waste regulated under any Environmental Law.

 

“Environmental Laws” means all federal, state, local, and foreign laws or
regulations, codes, orders, decrees, judgments, or injunctions issued,
promulgated, approved, or entered thereunder relating to pollution or protection
of the environment or occupational health and safety, including, releases or
threatened releases of pollutants, contaminants, chemicals, or industrial, toxic
or hazardous substances, materials, or wastes (including, without limitation,
oil, asbestos, and radiation) into the environment (including, without
limitation, ambient air, surface water, ground water, land surface, or
subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals or industrial, toxic, or hazardous
substances, material, or wastes. Environmental Laws shall include, without
limitation, CERCLA, the Hazardous Material Transportation Act (49 U.S.C. Section
1801 et seq.), the Solid Waste Disposal Act (42 U.S.C. Section 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.), the
Clean Air Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances Control Act
(15 U.S.C. Section 2601 et seq.), the Occupational Safety and Health Act (29
U.S.C. Section 651 et seq.), the Federal Insecticide, Fungicide, and Rodenticide
Act (7 U.S.C. Section 136 et seq.), the Food, Drug, and Cosmetic Act (21 U.S.C.
Section 301 et seq.), the Medical Waste Tracking Act of 1988, Pub. L. No.
100-582, 102 Stat. 2950 (1988), as such laws have been amended or supplemented
from time to time, and any analogous future federal, or present or future state,
local, or foreign, statutes, ordinances, or bylaws.

 

“Environmental Liabilities and Costs” means, as to the Seller, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages,

 

-24-



--------------------------------------------------------------------------------

consequential damages, treble damages, costs, and expenses (including, without
limitation, all reasonable fees, disbursements and expenses of counsel, expert
and consulting fees, and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand,
by any corporation, partnership, trust, individual, or other entity (“Person”),
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute, including, without limitation, any Environmental Law,
permit, order, approval, authorization, license, variance, or agreement with a
federal, state, or local governmental authority or other person, arising from
environmental, health, or safety conditions or a Release or threatened Release
resulting from the past operations of the Seller (or any of its predecessors in
interest), or any release for which the Seller is otherwise responsible under
any Environmental Law.

 

“Environmental Lien” means any lien or similar interest in favor of any federal,
state, or local governmental authority for Environmental Liabilities and Costs.

 

“Intellectual Property” means patents, inventions (whether patentable or
unpatentable), trade secrets, know-how, trademarks and associated goodwill,
service marks, trade dress, logos, trade names, copyrights, mask works and
registrations and applications for each of the foregoing, and computer software
programs, computer data bases and related documentation and materials.

 

“Person” means any corporation, association, partnership, organization,
business, individual, government or political subdivision thereof or
governmental agency.

 

“Release” means, as to the Seller, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, pouring, emptying,
escaping, dumping, discarding, leaching, or migration of a Contaminant into the
indoor or outdoor environment or into or out of any property owned, leased, or
controlled by Seller, including, without limitation, the movement of
Contaminants through or in the air, soil, surface water, groundwater, or
property, including, without limitation, the abandonment or discarding of
barrels, containers, and other closed receptacles containing any contaminant.

 

“Remedial Action” means all actions necessary to (i) clean up, remove, treat, or
in any other way address Contaminants in the indoor or outdoor environment, (ii)
prevent a Release or condition that is reasonably likely to result in a Release
or minimize further release of Contaminants so they do not migrate or endanger
or threaten to endanger present or future public health or welfare or the indoor
or outdoor environment, or (iii) perform pre-remedial studies and investigations
and post-remedial monitoring and care.

 

“Subsidiary” with respect to any Person, means any corporation a majority (by
number of votes) of the outstanding shares of any class or classes of which
shall at the time be owned (directly or indirectly) of record or beneficially by
such Person or by a Subsidiary of such Person, if the holders of the shares of
such class or classes (a) are ordinarily, in the absence of contingencies,
entitled to vote for the election of a majority of the directors (or persons
performing similar functions) of the issuer thereof, even though the right so to
vote

 

-25-



--------------------------------------------------------------------------------

has been suspended by the happening of such a contingency, or (b) are at the
time entitled, as such holders, to vote for the election of a majority of the
directors (or persons performing similar functions) of the issuer thereof,
whether or not the right so to vote exists by reason of the happening of a
contingency.

 

Article 12

 

General

 

12.1. Survival of Representations and Warranties. The representations and
warranties of the parties hereto contained in this Agreement or otherwise made
in writing in connection with the transactions contemplated hereby (in each case
except as affected by the transactions contemplated by this Agreement) shall be
deemed material and, notwithstanding any investigation by the Buyer, shall be
deemed to have been relied on by the Buyer and shall survive the Closing, and
the consummation of the transactions contemplated hereby.

 

12.2. Expenses. All sales taxes payable with respect to the sale and conveyance
of the Acquired Assets to the Buyer shall be paid by the Buyer and all transfer
taxes shall be paid by the Buyer. All expenses of the preparation, execution and
consummation of this Agreement and of the transactions contemplated hereby,
including without limitation attorneys’, accountants’ and outside advisers’ fees
and disbursements, shall be borne by the party incurring such expenses.

 

12.3. Confidential Information. Any and all information disclosed by the Buyer
to the Seller or by the Seller to the Buyer as a result of the negotiations
leading to the execution of this Agreement, or in furtherance thereof, shall be
subject to the mutual non-disclosure letter agreement, dated as of January 31,
2003 (the “Non-Disclosure Agreement”), between Buyer and the Seller.

 

12.4. Notices. All notices, demands and other communications hereunder shall be
in writing or by written telecommunication, and shall be deemed to have been
duly given if delivered personally or if mailed by certified mail, return
receipt requested, postage prepaid, or if sent by overnight courier, or sent by
written telecommunication, as follows:

 

If to Seller, to:

 

Technisource Hardware, Inc.

2300 Cottondale Lane, Suite 250

Little Rock, Arkansas 72202-2054

ATTN: James L. Hudson, Esq.

 

If to the Buyer, to:

 

Alexander Lupinetti

CSP Inc.

43 Manning Road

Billerica, MA 01821-3901

 

-26-



--------------------------------------------------------------------------------

with a copy sent contemporaneously to:

 

Paul L. Criswell, Esq.

395 Linden Street

Wellesley, MA 02481

 

Any such notice shall be effective (a) if delivered personally, when received,
(b) if sent by overnight courier, when receipted for, (c) if mailed, five (5)
days after being mailed as described above, and (d) if sent by written
telecommunication, when received.

 

12.5. Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof and shall not be amended except by a written instrument
hereafter signed by all of the parties hereto.

 

12.6. Governing Law. The validity and construction of this Agreement shall be
governed by the internal laws (and not the choice-of-law rules) of the State of
Florida.

 

12.7. Sections and Section Headings. The headings of sections and subsections
are for reference only and shall not limit or control the meaning thereof.

 

12.8. Schedules. Each Schedule referenced herein and attached hereto shall be
incorporated herein and made a part hereof as if set forth work for word
directly in this Agreement. The information contained in any Schedule shall be
deemed to be applicable for all purposes relevant to this Agreement and shall
not be limited in application to the specific subject matter purported to be
referenced therein.

 

12.9. Assigns. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors and permitted assigns.
Neither this Agreement nor the obligations of any party hereunder shall be
assignable or transferable by such party without the prior written consent of
the other party hereto; provided, however, that nothing contained in this
Section 12.9 shall prevent the Buyer, without the consent of the Seller, (a)
from transferring or assigning this Agreement or its rights or obligations
hereunder to another entity controlling, under the control of, or under common
control with the Buyer or (b) from assigning all or part of its rights or
obligations hereunder by way of collateral assignment to any bank or financing
institution providing financing for the acquisition contemplated hereby, but no
such transfer or assignment made pursuant to clauses (a) or (b) shall relieve
the Buyer of its obligation under this Agreement.

 

12.10. Severability. In the event that any covenant, condition, or other
provision herein contained is held to be invalid, void, or illegal by any court
of competent jurisdiction, the same shall be deemed to be severable from the
remainder of this Agreement and shall in

 

-27-



--------------------------------------------------------------------------------

no way affect, impair, or invalidate any other covenant, condition, or other
provision contained herein.

 

12.11. Further Assurances. The parties agree to take such reasonable steps and
execute such other and further documents as may be necessary or appropriate to
cause the terms and conditions contained herein to be carried into effect.

 

12.12. No Implied Rights or Remedies. Except as otherwise expressly provided
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or to give any person, firm or corporation, other than the Seller
and the Buyer and their respective shareholders, any rights or remedies under or
by reason of this Agreement.

 

12.13. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

12.14. Satisfaction of Conditions Precedent. Each of the Seller and the Buyer
will use its best efforts to cause the satisfaction of the conditions precedent
contained in this Agreement; provided, however, that nothing contained in this
Section 12.14 shall obligate either party hereto to waive any right or condition
under this Agreement.

 

12.15. Public Statements or Releases. Each of the parties hereto agrees that
prior to the consummation of the Closing no party to this Agreement will make,
issue or release any public announcement, statement or acknowledgment of the
existence of, or reveal the status of, this Agreement or the transactions
provided for herein, without first obtaining the consent of the other party
hereto. Nothing contained in this Section 12.15 shall prevent either party from
making such disclosures as such party may consider necessary to satisfy such
party’s legal or contractual obligations.

 

[Remainder of Page Intentionally Left Blank]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed and delivered as a sealed
instrument as of the date and year first above written.

 

SELLER:

 

TECHNISOURCE, INC., a Florida corporation By:  

/s/ Steve Bova

 

--------------------------------------------------------------------------------

Title: President & CEO

 

TECHNISOURCE HARDWARE, INC., a Florida


corporation

By:  

/s/ Steve Bova

 

--------------------------------------------------------------------------------

Title: President & CEO

 

BUYER:

 

CSP, INC., a Massachusetts corporation

By:  

/s/ Alexander R. Lupinetti

 

--------------------------------------------------------------------------------

Title: President, CEO & Chairman

 

MODCOMP, INC., a Massachusetts corporation

By:  

/s/ Alexander R. Lupinetti

 

--------------------------------------------------------------------------------

Title: President & CEO

 

-29-